Citation Nr: 0416697	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from December 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs which declined to reopen a previous final 
decision of entitlement to service connection for 
schizophrenia.  The veteran appeared and testified at a 
Travel Board hearing held at the RO before the undersigned 
who is the Veterans Law Judge designated by the Chairman to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(a) (West 2002).  The Board 
declined to reopen the claim in a July 2000 decision, and the 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (CAVC).

On November 9, 2000, the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 were enacted into law.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Thereafter, the Secretary filed an unopposed motion to vacate 
the Board's decision and remand the claim for consideration 
of the VCAA provisions.  In April 2001, the Court vacated the 
Board's July 2000 decision pursuant to the Secretary's 
unopposed Joint Motion for Remand requesting reconsideration 
of the claim.  The Board conducted additional development of 
this claim, pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2), in February 2002.  The Board acquired 
additional evidence and remanded the claim to the RO in June 
2003 for review of that evidence pursuant to a precedential 
decision which invalidated the provisions of 38 C.F.R. 
§ 19.9(a)(2) to the extent that it authorized the Board to 
review evidence not initially considered by the RO without 
obtaining a waiver of review from the claimant.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The Board notes that, by letter dated November 16, 2001, the 
veteran was advised that his attorney of record, James W. 
Stanley, Jr., had his power to represent claimants before VA 
revoked.  At that time, the veteran was provided a reasonable 
period of time within which to assess his representation in 
the case.  In a statement received on January 14, 2001, the 
veteran indicated his desire to proceed with self-
representation in this case.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran entered active service in December 1965 absent a 
notation of psychiatric disability.  The presumption of 
soundness, therefore, attaches to his claim.  38 U.S.C.A. 
§ 1111 (West 2002).  The veteran was discharged from active 
service in April 1967 with a diagnosis of chronic, moderate 
and simple-type schizophrenic reaction which existed prior to 
service and not aggravated therein.  In July 2003, VA's 
General Counsel held that, where a disability treated in 
service is not noted on the entrance examination, VA has the 
burden of clear and convincing evidence under 38 U.S.C.A. 
§ 1111 to establish that both 1) the disability pre-existed 
service and 2) and was not aggravated by service.  See 
VAOGCPREC 3-2003 (July 15, 2003).  This holding has 
invalidated the provisions of 38 C.F.R. § 3.304(b), but the 
veteran has not been advised of the changed interpretation of 
law.  The Board also notes that the RO's September 2, 2003 
VCAA letter cited for the veteran that new and material 
evidence "must raise a reasonable possibility, that when 
considered with all the evidence of record (both new and 
old), that the conclusion would change."  However, the new 
and material evidence applicable to this claim does not 
include such language as is the case for claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).

A claimant must have adequate notice of the applicable laws 
and regulations pertaining to a claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).  The Board is of the opinion 
that, based upon the due process deficiencies noted above, VA 
should re-issue the veteran a VCAA letter that cites for him 
the appropriate standards of review in this case.  This 
letter should also advise the veteran that he should provide 
any evidence in his possession that pertains to his claim.  
See 38 C.F.R. § 3.159(b) (2003).  On remand, all medical and 
legal documents associated with the veteran's previous 
applications for disability benefits from the Social Security 
Administration (SSA) should be obtained.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED via 
the AMC, in Washington, DC for the following actions:

1.  The veteran should be contacted and 
advised of the interpretation of 38 U.S.C.A. 
§ 1111 as provided by VA's General Counsel in 
VAOGCPREC 3-2003, and cite for him the new and 
material standard of review applicable to 
claims filed before August 29, 2001.  He 
should also be advised to submit all evidence 
and/or information deemed by him to be 
pertinent to the claim on appeal.  The agency 
of original jurisdiction must also review the 
claims folder and ensure that all additional 
notification and development procedures under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  All medical and legal documents associated 
with the veteran's previous applications for 
disability benefits from SSA should be 
obtained.

3.  The veteran's records of VA treatment 
since January 2004 should be obtained and 
associated with his claims folder.

4.  Thereafter, the originating agency should 
readjudicate the claim on appeal with citation 
to the appropriate standards of review.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative, if any, 
should be provided an SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


